NOTE: This order is nonprecedential.

  Wnttrb $tate~ QCourt of ~peal~
      for tbe jfeberal QCtrcutt

                  LAURAA. HUNT,
                     Petitioner,

                            v.
    OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.


                       2011·3001


   Petition for review of the Merit Systems Protection
Board in case no. CH0831090791-C·1.


                     ON MOTION


                      ORDER

   Laura A. Hunt moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
HUNTv.OPM                                              2
                              FOR THE COURT


      NOV     82010           /s/ Jan Horbaly
            Date              Jan Horbaly
                              Clerk
cc: Laura A. Hunt
    Douglas K. Mickle, Esq.
s21
                                     eoUJ~~~fALS
                                  U.s.                FtlR
                                     THE FED~L CIRCUIT

                                       NOV 08lQW
                                        JAN HORBALY
                                           CLERK